Order entered December 30, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00857-CV

                RECLAIM CONSTRUCTION, LLC, Appellant

                                         V.

       FRANCISCO JAVIER LOPEZ AND TOMAS LOBO, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-04975

                                      ORDER

      On appellant’s motion, we extended the deadline for filing appellant’s brief

to December 21, 2020.         To date, however, the brief has not been filed.

Accordingly, we ORDER the brief be filed no later than January 11, 2021. We

caution appellant that failure to comply may result in dismissal of the appeal

without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE